Citation Nr: 0724978	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for coronary artery disease.

(The issue of entitlement to an initial evaluation in excess 
of 20 percent for gout is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1965, from June 1975 to June 1978, and from December 1980 to 
April 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for coronary artery disease and assigned a 30 
percent evaluation for it.  This case was previously before 
the Board in October 2005, at which time it was remanded for 
additional development of the record.  The requested 
development has been accomplished, and the case is again 
before the Board for appellate consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that a remand is required to comply with the 
duty to assist.  38 C.F.R. § 3.159.  

In this regard, it was noted on the February 2007 VA 
examination that the veteran was scheduled to undergo cardiac 
catheterization during the month of March 2007.  As noted by 
the veteran's representative in the June 2007 brief, those 
records have not been obtained.  Thus, remand to obtain these 
records is necessary.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated him 
for his heart condition.  After securing 
the necessary release, the AOJ should 
obtain these records.  Specifically, VA 
treatment records from Fayetteville and 
Durham VA medical centers dating since 
January 2006 should be obtained, to 
include any report of a cardiac 
catheterization in March 2007, if 
conducted. 

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



